Title: Editorial Note
From: 
To: 


On 14 May 1782, two days after John Adams moved into the new American legation, John Thaxter inventoried the household furnishings. On 16 Oct., the day before Adams left The Hague for Paris and the peace negotiations, Thaxter likely reviewed his inventory, focusing on the glass- and dinnerware, to determine what had been added since 14 May or was missing or broken (see No. I, note 1, below). Thaxter’s inventories are not as detailed as those done by Marie Dumas, the housekeeper at the legation and C. W. F. Dumas’ wife, on 22 and 24 June 1784. Although the inventories were done at different times over a period of about two years and must contain items obtained after the move to the legation, they are printed here because it is likely that many of the items described by Marie Dumas in her inventories were present but not included by Thaxter in his 1782 inventories. For the nature of the document from which the inventories are taken, see the descriptive note to John Thaxter’s inventories (No. I, below). Note that French and Dutch words or phrases used by John Thaxter in his inventories have been translated in brackets following the entry in which they are used, while Marie Dumas’ inventories have been translated in full following the format for translations of other foreign language documents.
The inventories provide an excellent account of the furnishings of an eighteenth-century residence, in this case the American legation at The Hague. Marie Dumas’ 1784 inventories likely include all or most of the furnishings that were moved in 1785 from The Hague to the new American legation at Grosvenor Square in London. Unfortunately the lack of a corresponding inventory for the London legation makes it impossible to know precisely what was transferred from The Hague to London. Nor is it possible to know definitively, solely from the descriptions in the inventories, what furnishings originally at The Hague were retained by the Adamses when they returned to the United States in 1788 and may now be at the Adams National Historical Park.
